988 A.2d 1289 (2010)
Robert S. SPENCER and Kenmere Partners, Respondents
v.
Craig A. SPENCER, the Arden Group, Inc., Arden Encino, Inc., Arden Encino Partners, Ltd., Arden Penn Square Partners, L.P., Arden Penn Square Partners, Inc., Arden Walnut Partners, Inc., Arden Walnut Partners, L.P., Arden Vail Partners, L.L.C., Arden Landmark, L.L.C., and Arden Meridian Associates, L.P., Petitioners.
No. 184 EM 2009.
Supreme Court of Pennsylvania.
February 4, 2010.

ORDER
PER CURIAM.
AND NOW, this 4th day of February, 2010, the Emergency Petition for Review of Superior Court's Denial of Stay Pending Appeal and Immediate Stay Pending Review are DENIED. The Motion for Leave to File Reply to Answer is GRANTED.